Citation Nr: 0425512	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-21 917 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from October 1942 to 
April 1944, died in May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a May 2004 statement the appellant withdrew her request 
for a personal hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.


REMAND

The record reflects that following the veteran's death, in 
May 1983, the appellant remarried in June 1984.  The record 
reflects that the appellant apparently remained married until 
September 1, 2001, the date the person she married, in June 
1984, died.  With consideration of the provisions of 
38 C.F.R. §§ 3.50 and 3.55(a)(2), the issue of whether the 
appellant may be recognized as the surviving spouse of the 
veteran for purposes of entitlement to dependency and 
indemnity compensation benefits is raised, and is 
inextricably intertwined with the issue on appeal.  See 
Owings v. Brown, 8 Vet. App. 17 (1995); Cacatian v. West, 
12 Vet. App. 373 (1999); and Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Accordingly, the appeal is REMANDED for the following:

1.  All Veterans Claims Assistance Act of 
2000 notice obligations must be satisfied 
with respect to the issue of whether the 
appellant may be recognized as the 
surviving spouse of the veteran for 
purposes of entitlement to VA dependency 
and indemnity compensation benefits.  

2.  Adjudicate the issue of whether the 
appellant may be recognized as the 
surviving spouse of the veteran for 
purposes of entitlement to dependency and 
indemnity compensation benefits.  All 
appropriate appellate procedures should 
then be followed.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If the determination is 
unfavorable to the appellant, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative, and they should be 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


